Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 1 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 2 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 3 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 4 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 5 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 6 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 7 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 8 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                            Exhibit D Page 9 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 10 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 11 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 12 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 13 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 14 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 15 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 16 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 17 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 18 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 19 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 20 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 21 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 22 of 23
Case 17-14454-elf   Doc 449-4 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                           Exhibit D Page 23 of 23
